 

EXHIBIT 10.2

 

CONSULTING AND CONFIDENTIALITY AGREEMENT

 

This CONSULTING AND CONFIDENTIALITY AGREEMENT (this “Agreement”) is entered into
as of April 20, 2020 (the “Effective Date”), by and between IGL Pharma, Inc., a
Delaware corporation (“IGL Pharma”) and QSAM Therapeutics Inc., a Texas
corporation (“QSAM”).

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in that certain Patent and Technology License
Agreement and Trademark Assignment dated April 20, 2020 between IGL Pharma and
QSAM (the “License Agreement”);

 

WHEREAS, in connection with the License Agreement, the parties agree that IGL
Pharma shall provide consultancy and advisory services related to its grant to
QSAM of an exclusive license under Patents and Product Data for a period of time
limited and defined herein (the “Consultancy”) to assist QSAM with
commercialization of the Product; and

 

WHEREAS, as part of the Consultancy, QSAM is willing to disclose Confidential
Information (as defined below) to IGL Pharma, and IGL Pharma is willing and
agrees to receive such information on a confidential basis in accordance with
the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, QSAM
and IGL Pharma hereby agree to be legally bound as follows:

 

1. Nature and Scope of Consultancy. IGL Pharma will provide Consultancy, as
reasonably requested by QSAM, through assisting and advising QSAM with
scientific and manufacturing support, and other areas. The parties agree that R.
Keith Frank and Jaime Simón, principals of IGL Pharma, will be providing the
Consultancy services to QSAM. On the first day of each month commencing sixty
days after the Effective Date of the License Agreement and then for the
following twenty-four (24) months, QSAM agrees to compensate IGL Pharma $8,500
for Consultancy services performed pursuant to this Agreement.

 

The parties hereto expect that all activities conducted by IGL Pharma as part of
the Consultancy will take place at IGL Pharma’s places of business or at
locations chosen by IGL Pharma for its own convenience and that all non-written
communication will be through teleconference and WebEx.

 

For avoidance of doubt, nothing contained within this Agreement shall impose an
obligation of exclusivity on one party by the other. Both parties reserve the
right to enter into and participate in other activities (either alone or with a
third party) including QSAM seeking consultancy from other external consultants,
advisors and/or representatives.

 

2. Confidential Information. The term “Confidential Information” shall have the
meaning as set forth in the License Agreement and Article 8 of the License
Agreement is hereby incorporated by reference in its entirety.

 

3. Inventions. IGL Pharma acknowledges that any and all inventions, products,
designs, drawings, notes, documents, information, documentation, improvements,
works of authorship, processes, techniques, know-how, algorithms,
specifications, biological or chemical specimens or samples, and other materials
of any kind (collectively known as “Inventions”) conceived or originated by IGL
Pharma with the use of the Confidential Information in the course of providing
Consultancy shall be assigned to QSAM and remain the exclusive property of QSAM.
IGL Pharma hereby assigns and agrees to take all actions to assign to QSAM all
of IGL Pharma’s right, title and interest in and to any Invention. QSAM is under
no obligation to use or otherwise exploit such Inventions, and QSAM is under no
obligation to compensate IGL Pharma for such Inventions. IGL Pharma does not
convey to QSAM any interest in any idea or invention other than Inventions.

 

 Page 1 of 6 

   

 

4. Term and Termination. The provisions of this Agreement shall take effect upon
execution of the License Agreement, and the contemporaneous execution of this
Agreement, by all parties and shall continue for a period of twenty-four (24)
months, including the period that covers the final payment hereunder, or as
extended by the parties. This Agreement shall terminate immediately, and without
any notice from either party, upon termination of the License Agreement for
whatever reason.

 

5. Indemnification; Disclaimer of Liability.

 

(i) IGL Pharma shall indemnify, defend and hold QSAM, its Affiliates and their
respective officers, directors, employees and agents (each, an “Indemnified
Party”) harmless from and against any and all third party claims, liabilities,
lawsuits, threats of lawsuits or other governmental action, or losses suffered,
incurred or sustained by any Indemnified Party, by reason of any action to the
extent arising out of: (a) IGL Pharma’s material breach of this Agreement,
including any breach of a representation or warranty made by IGL Pharma under
this Agreement; (b) any negligent act or willful misconduct on the part of IGL
Pharma, Affiliates of IGL Pharma, subcontractors of IGL Pharma, or its or their
respective employees or agents in performing any obligations under this
Agreement; or (c) any assertion that IGL Pharma is not an independent
contractor. Notwithstanding the foregoing, IGL Pharma shall not be liable for
losses to the extent such losses are caused by the gross negligence or willful
misconduct of QSAM.

 

(ii) QSAM shall indemnify, defend and hold IGL Pharm, its Affiliates and their
respective officers, directors, employees and agents (each, an “Indemnified
Party”) harmless from and against any and all third party claims, liabilities,
lawsuits, threats of lawsuits or other governmental action, or losses suffered,
incurred or sustained by any Indemnified Party, by reason of any action to the
extent arising out of: (a) QSAM’s material breach of this Agreement; (b) any
negligent act or willful misconduct on the part of QSAM, Affiliates of QSAM,
subcontractors of QSAM, or its or their respective employees or agents in
performing any obligations under this Agreement; or (c) any assertion that QSAM
is not an independent contractor. Notwithstanding the foregoing, IGL Pharma
shall not be liable for losses to the extent such losses are caused by the gross
negligence or willful misconduct of QSAM.

 

(iii) IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO
PERSONS OR PROPERTY) ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR
ITS SUBJECT MATTER, REGARDLESS OF WHETHER THE PARTY KNOWS OR SHOULD KNOW OF THE
POSSIBILITY OF SUCH DAMAGES.

 

6. General.

 

 Page 2 of 6 

   

 

(i) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if delivered in person, mailed by a reputable
overnight courier (return receipt requested), or mailed by certified U.S. mail
(return receipt requested) to the parties at the following addresses, or at such
other addresses as shall be specified by the parties by like notice:

 

If to QSAM:

 

QSAM Therapeutics Inc.

Attn: Chief Executive Officer

3616 Far West Blvd., Suite 117-292

Austin, TX 78731

 

If to IGL Pharma:

 

IGL Pharma Pharmaceuticals, Inc.

Attn: Chief Executive Officer

1004 Velasco Street

Angleton, TX 77515

 

(ii) This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto.

 

(iii) Failure or delay by either party in exercising or enforcing any provision,
right, or remedy under this Agreement, or waiver of any remedy hereunder, in
whole or in part, shall not be deemed a waiver thereof, or prevent the
subsequent exercise of that or any other rights or remedy.

 

(iv) This Agreement may not be assigned or otherwise transferred by either party
hereto without the prior written consent of the other party; provided, however,
that either party may assign this Agreement, without the consent of the other
party, (a) to any of its Affiliates, if the assigning party unconditionally
guarantees the full performance of such Affiliate’s obligations hereunder or (b)
in connection with such party’s merger, consolidation or transfer or sale of all
or substantially all of the assets of such party to which this Agreement
relates, provided, that the successor, surviving entity, purchaser of assets,
transferee, or other similar party, as applicable, expressly assumes in full in
writing such party’s obligations under this Agreement. Any purported assignment
in contravention of this Section 6(iv) shall, at the option of the non-assigning
party, be null and void and of no effect. No assignment shall release either
party from responsibility for the performance of any accrued obligation of such
party hereunder. This Agreement shall be binding upon and enforceable against
the successor to or any permitted assignees from either of the parties hereto.

 

(v) All expenses, including the fees of any attorneys, accountants, or others
engaged by a party, incurred in connection with the negotiation and execution of
this Agreement and the transactions contemplated hereby and thereby, shall be
paid by the party incurring such expenses.

 

(vi) If there is any conflict between the provions of this Agreement and the
License Agreement, the provisions in the License Agreement will control.

 

 Page 3 of 6 

   

 

(vii) This Agreement, including the validity, construction, interpretation and
performance thereof, shall be governed entirely by the laws of the State of
Delaware, without regard to its conflict of laws provisions.

 

(viii) If any dispute or disagreement arises between IGL Pharma and QSAM in
respect of this Agreement, it will be settled as set forth in Section 13.2 of
the License Agreement, said Section 13.2 being hereby incorporated by reference
in its entirety.

 

(ix) If any provisions of this Agreement shall be held to be illegal, invalid,
or unenforceable under any applicable law, then such contravention or invalidity
shall not invalidate the entire Agreement. Such provision shall be deemed to be
modified to the extent necessary to render it legal, valid, and enforceable, and
if no such modification shall render it legal, valid and enforceable, then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties shall be construed and
enforced accordingly.

 

(x) The headings in the Agreement are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

 

(xi) No provision of this Agreement shall be deemed or construed in any way to
result in the creation of any rights or obligations in any person or entity not
a party to this Agreement.

 

(xii) Neither party shall be held in breach of this Agreement for failure to
perform any of its obligations hereunder to the extent and for the time period
such performance is prevented in whole or in part by reason of any Force Majeure
event, including but not limited to industrial disputes, strikes, lockouts,
riots, mobs, fires, floods, pandemics, and other natural disasters and Acts of
God, wars declared or undeclared, civil strife, embargo, delays in delivery or
defects or shortages of raw materials from suppliers, loss or breakdown of any
production equipment, losses or shortage of power, damage to or loss of goods in
transit, currency restrictions, or events caused by reason of laws, regulations
or orders by any government, governmental agency or instrumentality or by any
other supervening unforeseeable circumstances whatsoever beyond the control of
the party so affected. The party so affected shall (a) give prompt written
notice to the other party of the nature and date of commencement of the Force
Majeure event and its expected duration; and (b) use its commercially reasonable
efforts to avoid or remove the Force Majeure event as soon as possible to the
extent it is so able to do so.

 

(xiii) Except where expressly stated otherwise in this Agreement, the following
rules of interpretation apply to this Agreement: (a) “include”, “includes” and
“including” are not limiting and mean include, includes and including, without
limitation; (b) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (c) references to an
agreement, statute or instrument mean such agreement, statute or instrument as
from time to time amended, modified or supplemented; (d) references to a person
are also to its permitted successors and assigns; (e) references to an
“Article”, “Section”, “Exhibit” or “Schedule” refer to an Article or Section of,
or any Exhibit or Schedule to, this Agreement unless otherwise indicated; (f)
the word “will” shall be construed to have the same meaning and effect as the
word “shall”; and (g) the word “any” shall mean “any and all” unless otherwise
indicated by context. The parties to this Agreement further agree that it was
negotiated fairly between them at arms’ length and that the final terms of this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a party to it on the grounds that the party drafted or was more responsible for
drafting the provision(s).

 

 Page 4 of 6 

   

 

(xiv) IGL Pharma shall be acting as an independent contractor in performing the
Consultancy and shall not be considered or deemed an agent, employee, joint
venturer, or partner of QSAM. Neither party shall have, or shall represent that
it has, any power, right or authority to bind the other party to any obligation
or liability, or to assume or create any obligation or liability on behalf of
the other party.

 

(xv) IGL Pharma represents and warrants to QSAM that it will not use in any
capacity the services of any person or entity debarred under subsections 306(a)
or (b) of the Federal Food, Drug, and Cosmetic Act to perform any of the
Consultancy services.

 

(xvi) This Agreement may be executed in one or more counterparts which together
shall constitute a single agreement. Copies of executed counterparts transmitted
by facsimile or other electronic transmission means shall be considered original
executed counterparts for purposes of this Section 6(xvii).

 

[Signature Page Follows]

 

 Page 5 of 6 

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

QSAM Therapeutics Inc.   IGL Pharma, Inc.             /s/ Douglas Baum     /s/
C. Richard Piazza Name: Douglas Baum   Name: C. Richard Piazza, PhD Title: CEO  
Title: President & CEO

 

 Page 6 of 6 

   

 